Exhibit 10.35

    

T.Meredith    

2006 Plan

MOTOROLA MOBILITY

SUBSTITUTE AWARD DOCUMENT

For the

Motorola Mobility Holdings, Inc. Legacy Incentive Plan

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:  

 

     Date of Expiration:   

 

Commerce ID#:  

 

     Original Number of Options Granted (adjusted):   

 

Original Date of

Grant:

 

 

     Exercise Price (adjusted):   

 

       Number of Options Outstanding as of January 4, 2011 (adjusted)   

On the Original Date of Grant (the “Date of Grant”), Motorola, Inc. granted you
options to purchase shares of its common stock under the Motorola Omnibus
Incentive Plan of 2006. Such options have been assumed by Motorola Mobility
Holdings, Inc. (“Motorola Mobility” or the “Company”) through the Motorola
Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”) as of the
Distribution Date (as defined in the Plan).The number of options (“Options”)
awarded to you and the exercise price per Option (as adjusted, the “Exercise
Price”), have been adjusted as stated above to reflect the assumption and
substitution of the awards by Motorola Mobility under the terms of the Plan. As
adjusted, each Option entitles you to purchase one share of Motorola Mobility’s
common stock on the terms described below and in the Plan. Your future vesting
and exercise period will be based on your employment or service with Motorola
Mobility or a Subsidiary (as defined below). The terms and conditions of this
Award Document, including the terms and conditions related to the vesting and
expiration of Options upon a Change in Control should be construed and
interpreted in accordance with the above, as well as the terms and conditions of
the Plan.

Your Options will continue to vest and become exercisable in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Original Date of Grant
specified above, including any special vesting dates or conditions, with the
exception that your vesting on and after January 4, 2011 shall be determined
solely by reference to your employment or service with Motorola Mobility or a
Subsidiary. For the Number of Options Outstanding as of January 4, 2011 (as
adjusted) that are currently vested and exercisable, and those that are
scheduled to vest and become exercisable on each future vesting date, you should
refer to your on-line account (currently with Morgan Stanley Smith Barney, and
reachable at https://www.benefitaccess.com/). You are strongly encouraged to
view your on-line account immediately to completely understand your Options and
their vesting schedule.

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting

The Options will vest according to the terms and conditions described above
(subject to the other terms hereof).



--------------------------------------------------------------------------------

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola Mobility or a Subsidiary (as
defined below) terminates.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

Disability – If your employment or service with Motorola Mobility or a
Subsidiary is terminated during your Employment Period because of your Total and
Permanent Disability (as defined below), Options that are not vested will
automatically become fully vested upon your termination of employment or
service. All your Options will then expire on the earlier of the first
anniversary of your termination of employment or service because of your Total
and Permanent Disability or the Date of Expiration stated above. Until that
time, the Options will be exercisable by you or your guardian or legal
representative.

Death – If your employment or service with Motorola Mobility or a Subsidiary is
terminated during your Employment Period because of your death, Options that are
not vested will automatically become fully vested upon your death. All your
Options will then expire on the earlier of the first anniversary of your death
or the Date of Expiration stated above. Until that time, with written proof of
death and inheritance, the Options will be exercisable by your legal
representative, legatees or distributees.

Change In Control – If a “Change in Control” of the Company occurs during your
Employment Period and the successor corporation does not assume these Options or
replace them with options that preserve the existing value of this award at the
time of the Change in Control and provide for subsequent payout in accordance
with the same vesting schedule applicable to this award, then: (1) all of your
unvested Options will be fully vested and (2) all of your Options will be
exercisable until the Date of Expiration set forth above.

Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated from employment for a reason other
than “Cause” or if you quit for “Good Reason” within 24 months of the Change in
Control. For purposes of this paragraph, the terms “Change in Control”, “Cause”
and “Good Reason” are defined in the Plan (as clarified in the Plan with respect
to Change in Control).

Termination of Employment or Service Because of Serious Misconduct – If Motorola
Mobility or a Subsidiary terminates your employment or service during the
Employment Period because of Serious Misconduct (as defined below) all of your
Options (vested and unvested) expire upon your termination.

Change in Employment in Connection with a Divestiture – If you accept employment
with another company during the Employment Period in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Mobility or a Subsidiary, or if you remain
employed by a Subsidiary that is sold or whose shares are distributed to the
Motorola Mobility stockholders in a spin-off or similar transaction (a
“Divestiture”) during the Employment Period, all of your unvested Options will
automatically expire upon termination of your employment with Motorola Mobility,
and all of your vested but not yet exercised Options will expire on the earlier
of (i) 90 days after such Divestiture or (ii) the Date of Expiration stated
above.



--------------------------------------------------------------------------------

Termination of Employment or Service by Motorola Mobility or a Subsidiary Other
than for Serious Misconduct or a Divestiture– If Motorola Mobility or a
Subsidiary on its initiative, terminates your employment or service during the
Employment Period other than for Serious Misconduct or a Divestiture, all of
your unvested Options will automatically expire upon termination and all of your
vested but not yet exercised Options will expire on the earlier of (i) 90 days
after your termination of employment or (ii) the Date of Expiration stated
above.

Termination of Employment or Service for any Other Reason than Described Above –
If your employment or service with Motorola Mobility or a Subsidiary terminates
during the Employment Period for any reason other than that described above,
including voluntary resignation of your employment or service, all of your
unvested Options will automatically expire upon termination of your employment
or service and all of your vested but not yet exercised Options will expire on
the earlier of (i) the date ninety (90) days after the date of termination of
your employment or service or (ii) the Date of Expiration stated above.

Board Service Following Employment Period Notwithstanding any provision of this
award to the contrary, if your Employment Period with Motorola Mobility or a
Subsidiary terminates but you continue as a member of the Board of Directors of
the Company (the “Board”), then all of your Options will continue to vest in
accordance with the Regular Vesting schedule (or, in the event of a “Change in
Control”, in accordance with the Special Vesting rules discussed below) based
upon your continued service as a member of the Board. If you cease to serve as a
member of the Board for any reason, then (a) all of your unvested Options will
become fully vested on the date your Board service ceases, and (b) all of your
Options will be exercisable from the date your Board service ceases until the
Date of Expiration set forth above, unless any of the following four Special
Vesting rules apply:

 

•  

If you are removed from the Board or not re-nominated to the Board for “Cause”
as defined in the Plan, then, all of your Options (vested and unvested) expire
upon the date you cease to be a member of the Board.

 

•  

If you voluntarily resign from the Board, all of your unvested Options will
automatically expire upon the effective date of your resignation, and all of
your vested but not yet exercised Options will expire on the earlier of (i) the
date ninety (90) days after the date of resignation, or (ii) the Date of
Expiration stated above.

 

•  

If your service with the Board ends because of your death, Options that are not
vested will automatically become fully vested upon your death. All your Options
will then expire on the earlier of the first anniversary of your death or the
Date of Expiration stated above. Until that time, with written proof of death
and inheritance, the Options will be exercisable by your legal representative,
legatees or distributees.

 

•  

If a “Change in Control” of the Company occurs during your service with the
Board, and the successor corporation does not assume these Options or replace
them with options that preserve the existing value of this award at the time of
the Change in Control and provide for subsequent payout in accordance with the
same vesting schedule applicable to this award, then: (1) all of your unvested
Options will be fully vested and (2) all of your Options will be exercisable
until the Date of Expiration set forth above. Further, with respect to any
Options that are assumed or replaced as described above, such assumed or
replaced options shall provide that they will be fully vested and exercisable
until the Date of Expiration set forth above if you resign from the Board for
Good Reason or are removed from the Board or not renominated to the Board for a
reason other than “Cause” within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Good Reason”, “Change in Control” and
“Cause” are defined in the Plan.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Mobility or a Subsidiary during the
Employment Period that your employer has approved in writing in accordance with
your employer’s Leave of Absence Policy and which does not constitute a
termination of employment as determined by Motorola Mobility, or you are placed
on Temporary Layoff (as defined below) by Motorola Mobility or a Subsidiary
during the Employment Period the following will apply:

Vesting of Options – Options will continue to vest in accordance with the terms
and conditions set forth above.



--------------------------------------------------------------------------------

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

Other Terms

Method of Exercising – You must follow the procedures for exercising options
established by Motorola Mobility from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised and any taxes
that are required to be withheld by Motorola Mobility or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding – Motorola Mobility or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation and any additional withholding, if desired, by
electing to have the plan administrator retain Option shares having a Fair
Market Value on the date of exercise equal to the amount to be withheld.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.

“Employment Period” is as defined in your Amended and Restated Employment
Agreement with Motorola, Inc., dated October 4, 2007.

“Fair Market Value” is the closing price for a share of Motorola Mobility common
stock on the date of grant or date of exercise, whichever is applicable. The
official source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal, Midwest edition.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Mobility Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

“Subsidiary” means an entity of which Motorola Mobility owns directly or
indirectly at least 50% and that Motorola Mobility consolidates for financial
reporting purposes.



--------------------------------------------------------------------------------

“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Mobility Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Mobility policy or as required
by local regulations.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Mobility, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Mobility, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Mobility and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Mobility and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Mobility in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Mobility; however, withdrawing
your consent may affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Mobility
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Mobility, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola Mobility or a Subsidiary who
possesses Confidential Information of Motorola Mobility or a Subsidiary to
terminate his/her employment with Motorola Mobility or a Subsidiary and/or to
seek employment with your new or prospective employer, or any other company.



--------------------------------------------------------------------------------

You agree that upon termination of employment with Motorola Mobility or a
Subsidiary, and for a period of one year thereafter, you will immediately inform
Motorola Mobility of (i) the identity of your new employer (or the nature of any
start-up business or self-employment), (ii) your new title, and (iii) your job
duties and responsibilities. You hereby authorize Motorola Mobility or a
Subsidiary to provide a copy of this Award Document to your new employer. You
further agree to provide information to Motorola Mobility or a Subsidiary as may
from time to time be requested in order to determine your compliance with the
terms hereof.

Substitute Stock Appreciation Right

Motorola Mobility reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Mobility in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola Mobility may require as a condition of the grant.

Other Information about Your Options and the Plan

The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.